
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


CONSULTING AGREEMENT

        THIS CONSULTING AGREEMENT (this "Agreement") is entered into as of
September     , 2002 (the "Effective Date") between Weider Nutrition
Group, Inc., a Utah corporation (the "Company"), and Gustin Foods, LLC, a
California limited liability company ("Consultant").

RECITALS

        A.    The Company is in the business of developing, manufacturing,
marketing and selling branded and private label dietary supplements and
nutrition products, including joint care products containing glucosamine and/or
chondroitin under the Schiff and Move Free names.

        B.    Consultant has experience and expertise in developing, marketing
and selling branded nutrition and food products.

        C.    The Company desires to retain the services of Consultant and
Consultant desires to provide consulting services to the Company, upon the terms
and subject to the conditions set forth in this Agreement.

AGREEMENT

        NOW, THEREFORE, in consideration of the premises and the mutual promises
set forth in this Agreement, the Company and Consultant hereby agree as follows:

        1.    Retention as Consultant; Consultant Services.    

        a.    Subject to the terms and conditions contained in this Agreement,
the Company hereby engages Consultant and Consultant hereby agrees to perform
consulting services for the Company during the Term (as defined herein) of this
Agreement relating to the Company's development, marketing and selling of joint
care products under the Company's Move Free brand name (the "Business").
Consultant may perform consulting services at its office or other location, but
shall be available to attend meetings and report on its activities at reasonable
times upon reasonable request.

        b.    Consultant is and shall be an independent contractor which,
subject to the terms hereof, shall have sole control of the manner and means of
performing its obligations under this Agreement. The Consultant shall not have,
nor shall the Consultant claim, suggest or imply that the Consultant has, any
right, power or authority to enter into any contract or obligation on behalf of,
or binding upon, the Company or any of its representatives, nor shall Consultant
represent himself as having any employment position with the Company.

        c.    Unless otherwise agreed in writing by the parties, Consultant will
provide to the President of the Company written portfolio, marketing and
positioning strategies, recommendations and courses of action regarding the
Business (the "Recommendations") on or before February 1, 2003. The Company may
accept or decline to implement the Recommendations in its sole discretion. If
the Company agrees to accept and implement the Recommendations, Consultant
agrees to assist the Company in the implementation of the Recommendations.

        d.    The Company understands and recognizes that Consultant provides
consulting services on various food, beverage, nutrition and other products and
that the Consultant may engage in other activities as an employee of or
consultant to other parties; provided, however, Consultant agrees that during
the Term (as defined herein) of this Agreement, neither Consultant nor Mr. David
Gustin will provide consulting or employment services to a third party (i) which
are inconsistent with Mr. Gustin's duties as a director of the Company or
(ii) relating to joint care products.

--------------------------------------------------------------------------------




        2.    Compensation.    

        a.    Unless otherwise agreed in writing by the parties, the measurement
periods for determining Consultant's compensation shall be the Company's fiscal
year ending May 31, 2004 ("Fiscal 04") and the Company's fiscal year ending
May 31, 2005 ("Fiscal 05"). "Sales," "Contribution Margin," "Contribution Margin
Rate" and "Base Sales Amount" shall have the definitions set forth in Exhibit A
hereto.

        b.    The compensation, if any, to be paid to Consultant relating to
Fiscal 04 shall be calculated as follows:

        (1)  If the Company accepts and implements the Recommendations but the
Company's Sales for the Business for Fiscal 04 are less than $90 million, then
the Company shall not pay any compensation to Consultant relating to Fiscal 04.

        (2)  If the Company accepts and implements the Recommendations and as a
result thereof the Sales for the Business for Fiscal 04 are between $90 million
and $100 million, then the Company shall pay Consultant compensation in the
amount of two percent (2%) of the increase in Sales for the Business during
Fiscal 04 over the Base Sales Amount.

        (3)  If the Company accepts and implements the Recommendations and as a
result thereof the Sales for the Business for Fiscal 04 are $100 million or
greater, then the Company shall pay Consultant compensation in the amount of
(a) three percent (3%) of the increase in Sales for the Business during Fiscal
04 from the Base Sales Amount to $100 million and (b) four percent (4%) of the
increase in Sales for the Business during Fiscal 04 over $100 million.

        (4)  Any amounts to be paid by the Company to Consultant pursuant to
this Section 2.b. shall be paid no later than 90 days after the end of Fiscal
04.

        c.    The compensation, if any, to be paid to Consultant relating to
Fiscal 05 shall be calculated as follows:

        (1)  If the Company accepts and implements the Recommendations but the
Sales for the Business for Fiscal 05 increase less than $105 million, then the
Company shall not pay any compensation to Consultant relating to Fiscal 05.

        (2)  If the Company accepts and implements the Recommendations and as a
result thereof the Sales for the Business for Fiscal 05 are between $105 million
and $125 million, then the Company shall pay Consultant compensation in the
amount of three percent (3%) of the increase in Sales for the Business during
Fiscal 05 over the greater of (a) the Sales for the Business for Fiscal 04 or
(b) $90 million.

        (3)  If the Company accepts and implements the Recommendations and as a
result thereof the Sales for the Business for Fiscal 05 increase at least
$125 million, then:

        (a)  If the Sales for the Business for Fiscal 04 were less than
$100 million, the Company shall pay Consultant compensation in the amount of
(a) three percent (3%) of the difference between $100 million and actual Sales
for the Business for Fiscal 04 and (b) four percent (4%) of the increase in
Sales for the Business during Fiscal 05 over $100 million; or

        (b)  If the Sales for the Business for Fiscal 04 were $100 million or
more, the Company shall pay Consultant compensation in the amount of four
percent (4%) of the increase in Sales for the Business during Fiscal 05.

2

--------------------------------------------------------------------------------




        (4)  Any amounts to be paid by the Company to Consultant pursuant to
this Section 2.c. shall be paid no later than 90 days after the end of Fiscal
05.

        d.    For any compensation to be paid to Consultant relating to either
Fiscal 04 or Fiscal 05 pursuant to Section 2(b) or (c), the Contribution Margin
for the Business for the respective measurement period must be at least equal to
the Contribution Margin Rate. Decisions regarding costs and expenses affecting
the Contribution Margin for the Business will be at the sole discretion of the
Company.

        e.    The Company will reimburse Consultant for reasonable direct and
incidental expenses properly incurred in performing its consulting services
pursuant to the Agreement (e.g., travel and related expenses, purchase of
competitive products, packaging expenses, etc.). All other expenses must be
pre-approved by the Company (e.g., the hiring of design experts, utilization of
third party packaging resources, etc.).

        f.      The Consultant shall pay, when and as due, any and all taxes as
a result of the Consultant's receipt of the remuneration described in Section 2
of this Agreement, including estimated taxes, and provide its own benefits and
insurance.

        g.    Notwithstanding anything in this Agreement to the contrary, if the
Company, in its sole discretion, determines to not accept and implement the
Recommendations, no amounts will be due Consultant by the Company pursuant to
this Section 2 (other than for reimbursement of expenses as set forth in
Section 2(e)).

        3.    Term and Termination.    

        a.    Unless otherwise terminated pursuant to the provisions of this
Agreement or as otherwise agreed upon in writing by the parties, the Term of
this Agreement shall be from the Effective Date through May 31, 2005.

        b.    If Consultant fails to provide the Recommendations to the Company
on or before February 1, 2003, the Company may terminate this Agreement on
20 days' written notice if Consultant fails to provide the Recommendations
within such 20-day notice period.

        c.    If the Company, in its sole discretion, determines to not accept
and implement the Recommendations, this Agreement shall be terminated
immediately upon written notice thereof by the Company to Consultant, and the
Company shall have no compensatory obligations to Consultant pursuant to this
Agreement other than for reimbursement of expenses as set forth in Section 2.

        d.    In the event of a Change in Control (as defined in Exhibit A), the
Company may, in its sole discretion, terminate this Agreement effective upon the
Change in Control. If the Company elects to terminate this Agreement pursuant to
this Section 3(a), the Company shall provide Consultant written notice at least
20 days prior to the effective date of the Change in Control and:

        (1)  If the Company has determined to not accept and implement the
Recommendations, no amounts will be due Consultant by the Company pursuant to
this Agreement (other than for reimbursement of expenses as set forth in
Section 2(e)).

        (2)  If the Company accepts and implements the Recommendations and the
Change of Control occurs during the Company's fiscal year ending May 31, 2003,
then the Company shall pay Consultant $100,000 in lieu of any other amounts to
be paid by the Company to Consultant pursuant to this Agreement (other than for
reimbursement of expenses as set forth in Section 2(e)).

3

--------------------------------------------------------------------------------




        (3)  If the Company accepts and implements the Recommendations and the
Change of Control occurs during Fiscal 04, then the Company shall pay
Consultant:

        (a)  If the Sales for the Business for the Company's most recently
completed fiscal quarter immediately preceding the Change in Control were less
than $22.5 million, then the Company shall pay Consultant $100,000 in lieu of
any other amounts to be paid by the Company to Consultant pursuant to this
Agreement (other than for reimbursement of expenses as set forth in
Section 2(e)); or

        (b)  If the Sales for the Business for the Company's most recently
completed fiscal quarter immediately preceding the Change in Control were
$22.5 million or greater, then the Company shall pay Consultant $250,000 in lieu
of any other amounts to be paid by the Company to Consultant pursuant to this
Agreement (other than for reimbursement of expenses as set forth in
Section 2(e)).

        (4)  If the Company accepts and implements the Recommendations and the
Change of Control occurs during Fiscal 05, then the Company shall pay
Consultant:

        (a)  If the Sales for the Business for the Company's most recently
completed fiscal quarter immediately preceding the Change in Control were less
than $26.25 million, then the Company shall pay Consultant $100,000 in lieu of
any other amounts to be paid by the Company to Consultant pursuant to
Section 2(c) (other than for reimbursement of expenses as set forth in
Section 2(e)); or

        (b)  If the Sales for the Business for the Company's most recently
completed fiscal quarter immediately preceding the Change in Control were
$26.25 million or greater, then the Company shall pay Consultant $500,000 in
lieu of any other amounts to be paid by the Company to Consultant pursuant to
Section 2(c) (other than for reimbursement of expenses as set forth in
Section 2(e))

        (5)  Any amounts to be paid by the Company to Consultant pursuant to
this Section 3(d) shall be paid no later than 10 days following the effective
date of the Change in Control.

        4.    Confidential and Proprietary Information.    

        a.    Except as otherwise required by Consultant's duties for the
Company, Consultant shall maintain in strict confidence and shall not directly,
indirectly or otherwise, use, publish, disclose or disseminate, or use for
Consultant's benefit or the benefit of any person, firm, corporation or entity,
any Confidential Information of or relating to the Company or its affiliates (or
which the Company or its affiliates has a right to use). For purposes of this
Agreement, "Confidential Information" shall mean all confidential and
proprietary information of the Company and its parents, subsidiaries and
affiliates, whether in oral, written or graphical form or obtained by
observation or otherwise, whether or not legended or otherwise identified as
confidential or proprietary information, and whether or not discovered or
developed by Consultant or known or obtained by Consultant as a consequence of
Consultant's performance of services with the Company. Confidential Information
shall include, without limitation, all scientific, technical, process, method or
commercial data, information or know-how, customer lists, pricing data, sources
of supply and related supplier and vendor information, purchasing, operating or
other cost data, manufacturing methods, quality control information, regulatory
information, financial data, trade secrets, formulas, product development
information and plans, Inventions, intellectual property, samples and all
information regarding pricing, business plans, expansion or acquisition plans,
product lines, methods of business operation and the general business operations
and financial information regarding the Company. As used in this Agreement, the
term "Inventions" means designs, trademarks, discoveries, developments,
formulae, processes, manufacturing

4

--------------------------------------------------------------------------------

techniques, trade secrets, inventions, improvements, ideas or copyrightable
works, including, without limitation, all rights to obtain, register, perfect
and enforce these proprietary interests.

        b.    Consultant agrees and acknowledges that (i) all Confidential
Information and Inventions are owned by the Company or its affiliates and no
rights in the Confidential Information or Inventions have been or will be
granted to otherwise acquired by Consultant, and (ii) by this Agreement
Consultant hereby assigns to the Company or its designee, all of its right,
title and interest in and to any and all Inventions, original works of
authorship, concepts, improvements, trademarks, trade names or trade secrets,
whether or not patentable or registrable under trademark, copyright or similar
laws, which it solely or jointly conceives, develops, authors or reduces to
practice, or causes to be conceived, developed, authored or reduced to practice
during the period of any consulting services with the Company.

        c.    All documents and material pertaining to the Company or the
Services made by the Consultant or that come into the possession of the
Consultant during the term of this Agreement are and shall remain the property
of the Company. Upon expiration of this Agreement, or upon earlier request of
the Company, the Consultant shall deliver to the Company all such documents and
materials in the Consultant's possession or control, in addition to all forms of
Confidential Information, and the Consultant shall not allow a third party to
take any of the foregoing.

        5.    Entire Agreement.    The Agreement constitutes the entire
agreement of the parties with respect to the terms and conditions of the
consulting relationship and supersedes all prior agreements, promises,
representations and understandings. This Agreement does not in any way amend or
supercede any other agreements between the parties with respect to other
subjects, including without limitation, any agreements concerning Consultants
past employment with the Company or the termination thereof, or Consultant's
obligations with respect to the intellectual property and confidential
information of the Company, its parents, subsidiaries or affiliates.

        6.    Choice of Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Utah.

        7.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or enforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

        8.    Amendment and Waiver.    This Agreement may be amended, modified,
superseded, cancelled, renewed, extended or waived only by a written instrument
executed by the parties to this Agreement or, in the case of a waiver by the
party waiving compliance. No waiver by any party of the breach of any term or
provision contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this agreement.

        9.    Notices.    All notices, requests or consent required or permitted
under this Agreement shall be in writing and shall be given to the other party
by personal delivery, overnight air courier or facsimile transmission, sent to
such party's address or telecopy number as is set forth below such party's
signature hereto. Each such notice, request or consent shall be deemed effective
upon receipt.

        10.    Attorneys' Fees.    In the event that either party seeks to
enforce its right under this Agreement, the prevailing party shall be entitled
to recover reasonable fees (including attorneys' fees), costs and other expenses
incurred in connection therewith, including the fees, costs and expenses of
appeals.

5

--------------------------------------------------------------------------------


        11.    Headings.    The headings of the sections of this Agreement have
been inserted for convenience and reference only and do not constitute a part of
this Agreement.

        12.    Survival.    Sections 4, and 6 through 10 shall survive the
termination of this Agreement.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the date first above written.

THE COMPANY:

By: Bruce J. Wood

Its: President and CEO

Address for Notices:

2002 South 5070 West
Salt Lake City, Utah 84104
Attention: General Counsel
Facsimile: (801) 975-1924

CONSULTANT:

By: David J. Gustin

Its: Principal

Address for Notices:

9 Chester
Irvine, CA 92612

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

